PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/433,545
Filing Date: 6 Jun 2019
Appellant(s): John et al.



__________________
M. Brad Lawrence
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 18, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 15, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
First, Appellant argues that the combination of Kany and Findelsen does not disclose the vent protruding from the outer body. Examiner respectfully disagrees. The Claims filed on January 4, 2021, (hereinafter “Claims”) do not state that the vent protrudes from the outer-most surface. Claims 1 and 10 broadly state “a vent fluidly connected to the command chamber and extending outwardly from the outer body”. Thus, the claims merely state that the vent extends outwardly from the outer body. The claims do not state that the vent has to protrude from the outer-most surface outer body. Additionally, the outer body is the wall of the valve housing (para 0046, Specification filed on June 6, 2019 (hereinafter “Specification”)).  Note the annotated Figure shown further below.  
Second, Appellant argues that the vent disclosed by the combination of Kany and Findelsen does not extend outwardly from outer body as stated in claims 1 and 10 . Examiner respectfully disagrees. The combination of Kany and Findelsen meets the claim limitation of claims 1 and 10 regarding “a vent fluidly connected to the command chamber and extending outwardly from the outer body”. 
Kany discloses an outer body 1 with a vent 33. The vent is a through hole 33 in the outer body 1. Findelsen teaches an outer body 1 that is screwed into an outer body of a housing (illustrated in Findelsen ann. fig. 3). Findelsen’s outer body exterior face has a flange (ann. fig. 3). The vent has a vent body 5 that is attached to the outer body’s flange (ann. fig. 3). Findelsen annotated figure 3 illustrates thick dashed lines that illustrate the exterior surface of the outer body and thin dashed lines that illustrate the interior of the outer body. 
outwardly, the Specification mentions outwardly once: “the vent 360 is connected to or formed on the outer body 310 such that it extends outwardly therefrom” (Specification para 0053). The Specification does not define the term outwardly. The dictionary defines outwardly as:

    PNG
    media_image2.png
    128
    465
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    341
    685
    media_image3.png
    Greyscale

Regarding the outer body, the Specification defines the outer body as “an outer body 310 that is divided into a two cavities” (Specification para 0046). The outer body is illustrated in fig. 3 of the drawings (see below) as a housing wall for first 312 and second 315 cavities. 
Therefore, the combination of Kany and Findelsen meets the claim limitation of a vent extends outwardly from the outer body because (1) Findelsen teaches the vent body 5 extends in a outwardly direction (outwardly direction is illustrated in Findelsen ann. fig. 3) from the outer body 1; (2) Findelsen teaches the vent body 5 is outside of the outer body 1 at the outer body flange; and (3) Findelsen teaches the vent body 5 extends past the outermost portion of the exterior of the outer body 1.




    PNG
    media_image4.png
    438
    658
    media_image4.png
    Greyscale

APPLICATION – FIGURE 3

    PNG
    media_image5.png
    725
    660
    media_image5.png
    Greyscale

FINDELSEN – ANNOTATED FIGURE 4

Light dashed line illustrates the interior face of the outer body.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAPHNE M BARRY/Primary Examiner, Art Unit 3753                                                                                                                                                                                                                                                                                                                                                                                            
Conferees:
/JESSICA CAHILL/Primary Examiner, Art Unit 3753  

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        

                                                                                                                                                                                                      Cantor Colburn LLP – Power Controls, Sensing Systems
20 Church Street
22nd Floor
Harford, CT 06130-3207

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.